DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor et al. (US 2016/0031078) (“Kapoor”).
Claim 1: a body (body of 148) having a first end (toward 190), a second end opposite (toward 180) to the first end, and a cylindrical circumferential outer surface (148) that extends from the first end to the second end (top and bottom of body of 148) and which is configured to be held to perform direct 
Claim 3: wherein a distance between the first end and the second end is shorter than a diameter of the cylindrical circumferential outer surface (distance from top and bottom of body of 148 is clearly shorter than diameter of 148 in FIG. 1-2);
Claim 4: a wrist having a leading end (between 10 and 20); a body having a first end, a second end opposite to the first end (top and bottom of body of 148), and a cylindrical circumferential outer surface (148) that extends from the first end to the second end and which is configured to be held to perform direct teaching to a robot  (paragraph [0049], “a teaching button (e.g., teaching, such as, recording a current tool position and an end-effector state)”), the first end being attached to the leading end of the wrist (via 142/146); a tool holder (120/180) connected to the second end and configured to hold a tool (50); and a plurality of manipulated switches (150) configured to send signal to a robot controller (700/701) to perform the direct teaching, the plurality of manipulated switches being provided on the body to be aligned along a circumferential direction of the cylindrical circumferential outer surface (FIG. 1; 150’s are at the same radial distance at 148) so that the direct teaching is performed with a hand which holds the cylindrical circumferential outer surface (paragraph [0049], “a teaching button (e.g., teaching, such as, recording a current tool position and an end-effector state)”);

Claim 7: wherein the plurality of manipulated switches comprise a tool button via which the tool is configured to be controlled (column 7, lines 60-65, “the device 100 includes buttons 150, such as: … an end-effector operation button”);
Claim 8: wherein the plurality of manipulated switches comprise a mode button via which coordinate mode is switched or interpolation mode is switched (“The type of the motion can be, for example, translational motion or rotational motion,” i.e., polar/cylindrical (rotational) or Cartesian (translational) coordinates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Gombert et al. (US 2017/0266807) (“Gombert”). Kapoor discloses all the limitations of the claims as discussed above.
Kapoor does not directly show:
Claim 2: a connector provided on the body to be aligned with the plurality of manipulated switches along the circumferential direction of the cylindrical circumferential outer surface.
Kapoor suggests connectors in FIG. 2 on the back of switches 150; however,

Claim 2: a connector provided on the body to be aligned with the plurality of manipulated switches along the circumferential direction of the cylindrical circumferential outer surface (Fig. 4, 17/18/18’; the connectors are arranged as claimed in Kapoor since switches 150 are arranged as claimed);
for the purpose of creating a robotic arm which is economical to manufacture yet in which the risk of being blocked by an obstacle is minimized (paragraph [0005]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kapoor as taught by Gombert and include Gombert’s similar device having:
Claim 2: a connector provided on the body to be aligned with the plurality of manipulated switches along the circumferential direction of the cylindrical circumferential outer surface;
for the purpose of creating a robotic arm which is economical to manufacture yet in which the risk of being blocked by an obstacle is minimized.

Claim 10 (depends on Claim 1) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Haddadin (US 2018/0345505). Kapoor discloses all the limitations of the claims as discussed above.
Kapoor does not directly show:
Claim 10: wherein the plurality of manipulated switches are recessed within the cylindrical circumferential outer surface.
Haddadin shows a similar device having:
Claim 10: wherein the plurality of manipulated switches are recessed within the cylindrical circumferential outer surface (FIG. 2, 20);

Claim 10: wherein the plurality of manipulated switches are recessed within the cylindrical circumferential outer surface;
for the purpose of quickly programming the manipulation unit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Nakagawa et al. (US 2015/0290809) (“Nakagawa”). Kapoor discloses all the limitations of the claims as discussed above.
Kapoor does not directly show:
Claim 6: wherein the plurality of manipulated switches comprise an enabling button via which a lead-through operation is validated, the lead-through operation comprising changing a posture of the robot using a manipulation force with which a user manipulates the robot.
Kapoor suggests many different uses for switches 150 in paragraph [0049]; however,
Nakagawa shows a similar device having:
Claim 6: wherein the plurality of manipulated switches comprise an enabling button via which a lead-through operation is validated, the lead-through operation comprising changing a posture of the robot using a manipulation force with which a user manipulates the robot (“lead-through switch 44”);
for the purpose of lightening the burden of an operator when performing lead-through operation while ensuring the safety of the operator (paragraph [0011]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kapoor as taught by Nakagawa and include Nakagawa’s similar device having:

for the purpose of lightening the burden of an operator when performing lead-through operation while ensuring the safety of the operator.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor in view of Brooks et al. (US 2013/0345872) (“Brooks”). Kapoor discloses all the limitations of the claims as discussed above.
Kapoor does not directly show:
Claim 9: wherein the plurality of manipulated switches comprise a light emitting device which shows an operation state of the robot.
Kapoor discloses a light emitting device 128 for conveying information to a user (paragraph [0034]); however,
Brooks shows a similar device having:
Claim 9: wherein the plurality of manipulated switches comprise a light emitting device which shows an operation state of the robot (paragraph [0047], FIG. 5, 506);
for the purpose of being easily and quickly trained for new tasks, preferably without requiring special technical skills from the robotic trainer (paragraph [0009]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kapoor as taught by Brooks and include Brooks’ similar device having:
Claim 9: wherein the plurality of manipulated switches comprise a light emitting device which shows an operation state of the robot;
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 11007655 (USPN). Claim 1 of the current application is found within Claim 4 of USPN due to “a first group of manipulated switches aligned on the cylindrical circumferential outer surface of the body” being claimed in Claim 4 of USPN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0259412 to Brogardh discloses switches 30b-c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/Gerald McClain/Primary Examiner, Art Unit 3652